Trezevant, J.,
delivered the opinion of a majority of the court,
Wilds, J., dissented at first, but did not.deíiver any opinion to the contrary. The service was void, by the act of assembly. The defendant did no act from which his assent to the service can be implied. The objection was taken in time. It may be made at any time before third persons acquire a right founded on the proceedings against him, or are exposed to be affected by setting aside such proceedings. As between the parties themselves, the proceedings may be set aside at any time.
Motion granted.